DISMISS and Opinion Filed July 19, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00300-CV

              MARJORIE WASHINGTON, Appellant
                            V.
    PAUL W. DARREN AND TYLER STREET SELF STORAGE, LLC,
                         Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-03396-D

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Myers
      By letter dated May 27, 2021, we questioned our jurisdiction over this appeal

because it appeared the notice of appeal was untimely. We instructed appellant to

file, by June 10, 2021, a letter brief addressing our concern and cautioned her that

failure to comply may result in dismissal of the appeal without further notice. As of

today’s date, appellant has not complied.

      When a party files a timely post-judgment motion extending the appellate

timetable, a notice of appeal is due within ninety days after the date the judgment is

signed or, with an extension motion, within fifteen days of the deadline. See TEX.
R. APP. P. 26.1(a); 26.3. Without a timely filed notice of appeal, we lack jurisdiction.

See Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex.

App.—Dallas 2009, no pet.) (op. on reh’g) (timely filing of notice of appeal

jurisdictional).

       The trial court signed the order dismissing the case for want of prosecution on

January 12, 2021. Appellant filed a timely motion to reinstate on January 19, 2021.

Accordingly, the notice of appeal was due on April 12, 2021 or, with an extension

motion, April 27, 2021. See id. 26.1(a), 26.3. Appellant filed a notice of appeal on

April 29, 2021.     Appellant’s untimely notice of appeal failed to invoke our

jurisdiction over this appeal. Accordingly, we dismiss the appeal. See 42.3(a).




                                            /Lana Myers/
210300f.p05                                 LANA MYERS
                                            JUSTICE




                                          –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARJORIE WASHINGTON,                         On Appeal from the County Court at
Appellant                                    Law No. 4, Dallas County, Texas
                                             Trial Court Cause No. CC-20-03396-
No. 05-21-00300-CV          V.               D.
                                             Opinion delivered by Justice Myers.
PAUL W. DARREN AND TYLER                     Justices Partida-Kipness and Garcia
STREET SELF STORAGE, LLC,                    participating.
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 19th day of July, 2021.




                                       –3–